          Case 4:20-cv-00859-KGB Document 10 Filed 01/28/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JESSIE LEE FARMER, JR., ADC #166000                                               PLAINTIFF

v.                               Case No. 4:20-cv-00859-KGB

JAMES FLOWERS and JOHN DOE                                                     DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Jessie Lee Farmer, Jr.’s, complaint is dismissed without prejudice. The

relief requested is denied.

       It is so adjudged this 28th day of January, 2021.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
